DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on August 30, 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first position,” “a surface of a substrate” and “a second position.”  Claim 1 already recites a first position and a second position of the second roller as well as surfaces of a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,933,902 to Frey.
As to claim 1, Frey discloses a substrate cleaning device comprising: a chamber body configured to hold a substrate (see Frey Fig. 2, ref.#102, 104; col. 6, lines 33-49); a first brush assembly including a first roller, a second roller and a first belt extending between the first roller and the second roller, at least one of the first roller and the second roller being movable between a first position where the first belt contacts a first surface of a substrate disposed in the chamber body and a second position where 
As to claim 2, Frey discloses that the cleaning device can further comprise at least one port configured to dispense a fluid onto at least one of the first belt and the second belt (see Frey col. 8, lines 10-31 and col. 9, line 66 – col. 10, line 64).
As to claim 4, Frey discloses that the cleaning device can include external fluid nozzles to dispense fluids directly onto wafer surfaces before, during and after a cleaning operation (see Frey col. 10, line 65 – col. 11, line 3).
As to claim 13, Frey discloses that the cleaning device further comprises a rotary drive mechanism (read as motor) coupled to the first roller of the first brush assembly (see Frey col. 7, lines 3-5).
As to claim 15, Frey discloses that the first roller of the first brush assembly is located below the second roller (see Frey Fig. 5 where first roller 221 is located below second roller 223).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey as applied to claim 1 above, and further in view of U.S. Patent No. 6,616,509 to Frost et al.
Frey is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, while Frey discloses a straight section of the first belt between the first roller and the second roller (see Frey Fig. 5 disclosing a straight section on the belt between the rollers), Frey does not explicitly disclose at least one port configured to dispense a fluid onto the straight section of the first belt. Frost discloses a similar cleaning device wherein a nozzle dispenses fluid onto the straight section of the cleaning assembly (see, e.g., Frost Fig. 1, ref.#120, 110; col. 11, line 57 – col. 12, line 14).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frey to have a nozzle dispensing fluid onto the straight section of the belt and the results would have been predictable as disclosed by Frost.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey as applied to claim 1 above, and further in view of CN207981685U to Qiu (see machine translation).
Frey is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 5-7, Frey does not explicitly disclose one or more magnetic couplers located external to the chamber body and magnetically coupled to at least one of the second roller of the first brush assembly and the second roller of the second brush assembly.  Qiu discloses that it is known in the art to use magnetic couplers between a shaft and a drive located outside the chamber body in order to move the shaft (see Qiu machine translation paragraphs [0010]-[0011]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use magnetic coupling as disclosed by Qiu in order .

Claims 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey as applied to claim 1 above, and further in view of U.S. Patent No. 5,868,857 to Moinpour et al.
Frey is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 8 and 9, Frey does not explicitly disclose that the first belt and the second belt each include an outer surface wherein the outer surface of at least one of the first belt and the second belt includes a plurality of zones, the plurality of zones including different materials and wherein the different materials have different durometers.  Moinpour discloses a similar belt cleaning device wherein it is known to use different types of materials in a single belt with different textures or abrasiveness (read as having different durometers) (see Moinpour col. 5, lines 25-42).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Frey to use belts with a plurality of zones comprising different materials with different durometers as disclosed by Moinpour in order to facilitate the cleaning of a variety of contaminates from the surface to be cleaned (see Moinpour col. 5, lines 25-28).
As to claims 11 and 12, Frey does not explicitly disclose that the first brush assembly further comprises a third roller, wherein the first belt extends between the first roller, the second roller and the third roller, and wherein the first belt includes a straight section between the second roller and the third roller, wherein the second roller and the third roller are movable between a first position where the straight section contacts a surface of a substrate disposed in the chamber body and a second position .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey as applied to claim 1 above, and further in view of U.S. Patent No. 6,607,425 to Kistler et al.
Frey is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, Frey does not explicitly disclose that the first belt includes a plurality of zones wherein at least one of the plurality of zones includes a pressurized membrane beneath the first belt.  Kistler discloses that it is known in the art to use a pressurized membrane with zonal controls beneath a belt (see Kistler Fig. 3 and 4, ref.#312; col. 4, lines 12-64).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a pressurized membrane beneath the first belt in order to improve performance by providing increased zonal control (see Kistler col. 3, lines 1-16).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,933,902 to Frey as applied to claim 1 above.
Frey is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 14, while Frey does not explicitly disclose that the first roller of the first brush assembly is located above the second roller, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to located the drive shaft above the slave shaft and the results would have been predictable (same function, same results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714